Citation Nr: 1540754	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with his appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the record.


REMAND

Reasons for Remand:  To obtain a current VA medical examination and updated VA treatment records.

The Board's review of the record reveals that further development on the matter of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is warranted.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected bilateral hearing loss in May 2012, which did not produce valid and reliable hearing test results.  During his July 2015 hearing, the Veteran testified that his service-connected bilateral hearing loss disability had increased in severity since his VA examination in May 2012.  

Based on the Veteran's assertions that his service-connected bilateral hearing loss disability has increased in severity and the inconsistencies in the May 2012 VA examination findings, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the veteran's pertinent medical history).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected bilateral hearing loss from South Texas Veterans Health Care System (STVHCS), Audie L. Murphy Memorial VA Medical Center (VAMC), and Frank M. Tejeda VA Outpatient Clinic.  As evidence of record only includes treatment records dated up to January 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss from STVHCS, Audie L. Murphy Memorial VAMC, and Frank M. Tejeda VA Outpatient Clinic for the time period from January 2013 to the present and associate them with the record.

2.  The Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).
 
3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in September 2014.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

